United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3018
                                   ___________

George Poole,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Mary Catherine Moran,                   *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 7, 2005
                                Filed: December 20, 2005
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       George Poole appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B) dismissal,
without prejudice, of his 42 U.S.C. § 1983 action. Having carefully reviewed the
record and Poole’s submissions on appeal, see Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (de novo review), we conclude the judgment of the
district court was correct. Poole failed to allege any violation of his constitutional
rights and, thus, failed to state a cognizable section 1983 claim. See Walker v. Reed,
104 F.3d 156, 157 (8th Cir. 1997) (to state cognizable claim under § 1983, plaintiff’s

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
complaint must allege that conduct of defendant acting under color of state law
deprived him of right, privilege, or immunity secured by Constitution or laws of
United States). We reject Poole’s disqualification argument. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




                                        -2-